MOISE, Justice
(dissenting).
I cannot subscribe to the views expressed by the majority opinion of the court because under the public policy of the State the court is to restrict litigation. This is an action wherein the City of New Orleans erroneously collected rent due from certain tenants. The City had been the former owner of the premises. The property was acquired by the plaintiff Dolls. The Dolls brought this action for the amounts of the rents paid erroneously by the tenants of their property to the City of New Orleans. I cannot, therefore, presume that these tenants who actually occupied the premises and paid therefor to the City of New Orleans, who they thought was the real owner of the property, made any payments not due and owing, nor were they made by one who had not occupied the property. A litigant must have an interest to pursue, Article 15, Code of Practice, and this interest must not be based on probabilities or possibilities.